

116 HR 8304 IH: Stopping Corrupt Actors from Making Political Action Committees Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8304IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Malinowski (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the disbursement of funds to entities owned or controlled by individuals with executive or managerial authority over the operations of political committees, and for other purposes.1.Short titleThis Act may be cited as the Stopping Corrupt Actors from Making Political Action Committees Act or the SCAM PAC Act. 2.Prohibition on disbursement of funds to entities owned or controlled by individuals with authority over operations of political committees(a)In generalSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following new subsection:(j)(1)A political committee may not make disbursements to an entity owned or controlled in whole or in part by an individual, or by an immediate family member of an individual—(A)who is authorized to carry out executive or managerial authority over the operation of the committee;(B)who is authorized to solicit or disburse funds for or on behalf of the committee; or(C)who is an employee of the committee (whether paid or unpaid) and who provides the committee with professional services (other than accounting or legal services) relating to the committee’s campaign or fundraising strategy.(2)A political committee may not employ or allow to volunteer on behalf of the committee an individual who owns or controls an entity that has accepted disbursements made from any political committee in violation of paragraph (1).(3)In this subsection, the term immediate family member means, with respect to an individual, a parent, parent-in law, grandparent, child, child-in law, grandchild, spouse, or sibling. .(b)Effective dateThe amendment made by subsection (a) shall apply with respect to disbursements made on or after the date that is 90 days after the date of enactment of this Act. 